Citation Nr: 0709856	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-00 939A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extraschedular evaluation for Hepatitis C 
at any time since November 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1975. She had an additional period of service with the 
Pennsylvania Army National Guard, but was released from that 
service due to misconduct and the "abuse of illegal drugs."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for Hepatitis B and C. Noncompensable ratings were assigned 
effective September 5, 2000 for Hepatitis C; and from 
November 30, 2000 for Hepatitis B.

By rating action in December 2001, the RO combined the 
veteran's Hepatitis B and C disabilities and assigned a 
single, 20 percent evaluation therefor, effective from 
November 30, 2000, under Hepatitis C.

In February 2003, the veteran testified at a videoconference 
hearing before the undersigned. A transcript of that hearing 
is in the file. 

The Board in October 2003 remanded the claim of entitlement 
to an increased evaluation for Hepatitis C for additional 
development. 

The Board in August 2006 granted entitlement to a 100 percent 
evaluation for Hepatitis C from February 1 to August 31, 
2002.  For the period prior to February 1, 2002, and since 
September 1, 2002, a 20 percent evaluation was assigned.  

The Board then remanded this case for compliance with the 
October 2003 remand, as it pertained to the requested 
development regarding the issue of entitlement to an 
extraschedular rating at any time since November 30, 2000.  
The case has now been returned to the Board for adjudication.




FINDINGS OF FACT

The evidence of record is against finding that the veteran's 
Hepatitis C resulted in a marked interference with employment 
or a need for frequent periods of hospitalization from 
November 30, 2000 through January 31, 2002, and since 
September 1, 2002. 


CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for Hepatitis C are not met for any period from November 30, 
2000 through January 31, 2002, and since September 1, 2002.   
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in the November 2006 
supplemental statement of the case, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish an 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against entitlement for an extraschedular 
rating to be assigned for hepatitis C for any period.  Hence, 
any questions regarding what effective date would be assigned 
are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and affording her a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence and 
testimony.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.

Background

The sole question presented by this appeal is whether the 
extraschedular criteria for the assignment of an increased 
evaluation have been satisfied for any period between 
November 30, 2000 and January 31, 2002, and since September 
1, 2002. That is, whether the disability at issue has 
required frequent periods of hospital care or whether the 
disorder caused a marked interference with employment between 
November 30, 2000 and January 31, 2002, and since September 
1, 2002.  38 C.F.R. § 3.321(b).

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability. 38 C.F.R. § 
3.321(a). In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities. 38 C.F.R. § 3.321(b). 
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id. The veteran's entire 
history is reviewed when making disability evaluations. See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

The Board has reviewed the pertinent lay and medical evidence 
of record.  In this case, however, there is no evidence that 
the veteran's Hepatitis C had a significant impact on her 
employability during the periods from November 30, 2000, 
through January 31, 2002, or since September 1, 2002.  Van 
Hoose v. Brown, 4 Vet.App. 361 (1993) (The assignment of a 
compensable rating itself is recognition that industrial 
capabilities are impaired.)  Further, the disorder did not 
and has not require frequent hospitalization during the 
pertinent periods at issue.  Therefore, the preponderance of 
the evidence is against finding entitlement to an 
extraschedular rating for the veteran's service-connected 
Hepatitis C.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

As reflected in the October 2003 remand, the veteran 
reasonably raised the issue of entitlement to an 
extraschedular rating in excess of 20 percent for Hepatitis C 
based on testimony she presented before the Board.  She 
testified that Hepatitis C prevented her from working as a 
machine operator because of a need for precise hand eye 
coordination.  Such factors affecting the veteran's 
employment status raised the question of whether an 
extraschedular rating is warranted in this case.  

The evidence shows that in January 2001, the veteran had an 
initial visit to a VA outpatient Hepatitis C clinic. She 
learned that she was Hepatitis C positive in September 2000.  
She reported a three month history of fatigue and a history 
of jaundice in 1980-81. Abdominal pain was denied. The 
appellant denied a history of depression and suicidal 
ideation. Examination revealed a soft, nontender abdomen. 
There were no ascities and the liver's edge was not palpable. 
Liver function studies were normal.

At a July 2001 VA examination, the examiner noted that the 
veteran was treated and diagnosed with hepatitis A in service 
in 1974.  In 1980 she was hospitalized and treated for 
hepatitis B for a week. In August 2000, she was diagnosed 
with Hepatitis C. The examiner noted that the veteran had 
many risk factors for hepatitis C including a blood 
transfusion prior to 1992; a history of intravenous drug and 
nasal cocaine abuse; tattoos in service; and a needle stick 
about ten years prior. In addition she was a licensed 
embalmer from 1988 to 1994.  She denied jaundice and 
abdominal pain but did complain of variable fatigue.

Physical examination revealed that the appellant was well 
developed, and not in acute distress. She was 5 foot 4 inches 
tall and weighed 118 pounds. Her eyes were equal and reactive 
to light. No retinopathy was present. The abdomen was soft, 
non tender with no organomegaly. There was no upper or lower 
extremity edema. Neurologic coordination was adequate and 
sensory functions appeared intact. Deep tendon reflexes and 
superficial reflexes were physiologic. No liver damage was 
reported, and the appellant specifically denied a history of 
depression or anxiety. She further denied a history of 
abdominal pain, bowel habit changes, melena or jaundice. 

Medical records dated between 2001 and 2003 from the 
University of Pittsburgh Medical Center note that between 
February and August 2002, the appellant participated in a 24 
week treatment program of pegylated Interferon and Ribavirin. 
While she ultimately had a complete biochemical and virologic 
response to the treatment, a February 2003 letter from the 
University of Pittsburgh Medical School stated that during 
her treatment course the veteran suffered from severe 
abdominal pain, respiratory dysfunction, chronic fatigue 
syndrome, and a thirty percent loss of body weight. Further, 
during this course, she could not lift more than five pounds, 
and even lifting that weight was limited in duration. 
Finally, the appellant required frequent rest periods.

At a February 2005 VA examination the veteran noted a history 
of Interferon treatment for six months in 2002. A liver 
biopsy in June 2001 revealed fibrosis. She had also been 
treated for osteoporosis, degenerative joint disease, 
anxiety, hyperlipidemia, depression, and gastroesophageal 
reflux disease. Her current medications included nutritional 
supplements. She apparently had a lot of difficulty with 
Interferon due to nausea, and weakness, but there had been no 
recent exacerbations.

The examiner noted that she complained of extreme fatigue, 
weakness, joint pain, cephalgia, muscle aches, low back pain, 
dry eyes, occasional right upper quadrant pain, and anorexia. 
Her last examination revealed undetectable levels of the 
Hepatitis C virus. Her weight was 122 pounds and there were 
no residuals of malnutrition or vitamin deficiency. She 
reported incapacitating episodes for about one week twice a 
year which necessitated rest. She was not under a treatment 
program except for diet, Ensure, and vitamins. She walked 30 
minutes daily and her weight was stable.

Physical examination revealed a well developed, thin veteran 
who did not appear in any acute distress. Her current weight 
was 122. Her skin was dry and warm. No significant 
lymphadenopathy or jugular venous distention was found. The 
chest was clear to auscultation and percussion. The veteran's 
heart sounds were fair, and there were no murmurs or cardiac 
enlargement. The abdomen was soft, non tender with no 
organomegaly. There was no upper or lower extremity edema, 
ulcerations, tremors, or deformities. There were some 
complaints of arthralgia, joint pain, and muscle aches 
especially in the knees. There was, however, no limitation in 
the range of motion and no swelling. The veteran had a 
history of osteoporosis and used Fosamax for back pain. The 
veteran's neurological coordination was adequate, her sensory 
function was intact, and deep tendon reflexes were normal. 
The examiner diagnosed hepatitis C with residuals, 
degenerative joint disease, hyperlipidemia, 
depression/anxiety, chronic lower back pain, and, 
osteoporosis.

The examiner noted that the hepatitis C affected the 
veteran's social life and occupation. She lived with her 
mother. It was noted that she had not been employed for 
several years, but was not receiving Social Security 
Administration benefits. The veteran was an avid sports fan 
but because of fatigability was unable to do much. She could 
walk for about twenty minutes daily at a slow pace.

By November 2005, the appellant was discharged from the VAMC 
Hepatitis C clinic because of her complete biochemical and 
virologic response. 

In light of the above, the Board finds that the veteran's 
hepatic condition did not present an exceptional or unusual 
disability picture from November 30, 2000 to January 31, 
2002.  During this period as shown by VA examinations in 
January 2001, and July 3, 2001, physical examination revealed 
that the appellant was not in acute distress. The abdomen was 
soft, non tender with no organomegaly. There was no upper or 
lower extremity edema, and there were no ascities, and the 
liver's edge was not palpable. Liver function studies showed 
normal levels. The appellant specifically denied a history of 
depression or anxiety; abdominal pain, bowel habit changes, 
melena or jaundice. There is no evidence supporting a finding 
that her Hepatitis C condition was productive of a marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards during the period from November 
30, 2000 to January 31, 2002. Based on a careful analysis of 
the lay and medical evidence, the Board concludes that the 
veteran's hepatitis C does not warrant an evaluation in 
excess of 20 percent on an extraschedular basis for the 
period from November 30, 2000 to January 31, 2002.

The period from February 1, 2002, to Aug0ust 31, 2002, is not 
the subject of this analysis as the veteran underwent 
interferon treatment and was afforded a 100 percent 
disability rating during this period.  Subsequent to the 
completion of the veteran's treatment, a 20 percent rating 
was assigned from September 1, 2002.

Since September 1, 2002, there again is no competent evidence 
supporting a finding that her Hepatitis C alone is productive 
of marked interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  Van Hoose .  Based on a careful 
analysis of the lay and medical evidence, the Board concludes 
that the veteran's Hepatitis C does not warrant an evaluation 
in excess of 20 percent on an extraschedular basis.

As a preponderance of the evidence is against the assignment 
of an extraschedular rating for Hepatitis C application of 
the benefit of the doubt rule is not in order and the benefit 
sought on appeal is denied.


ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for Hepatitis C, for the periods from 
November 30, 2000 to January 31, 2002, and from September 1, 
2002, is not warranted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


